315 S.W.3d 786 (2010)
Shauna M. SLOAN, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 71484.
Missouri Court of Appeals, Western District.
August 10, 2010.
Michael W. Walker, Esq., Kansas City, MO, for appellant.
Jonathan H. Hale, Esq., for respondent.
Before: JOSEPH M. ELLIS, P.J. and ALOK AHUJA and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Shauna Marie Sloan was arrested for driving while intoxicated on June 28, 2008. On September 5, she was notified that her driving privileges would be suspended following an administrative hearing. Sloan then petitioned for and received a trial de novo in the Clay County Circuit Court. The circuit court upheld the suspension of Sloan's driving privileges.
Sloan appeals. In her sole Point Relied On, she contends that the Director of Revenue failed to establish a prima facie case for suspension of her driving privileges because the Director did not admit into evidence a narrative statement of the arresting officer's grounds for believing that Sloan had been driving while intoxicated, which she contends was required by § 302.510.1, RSMo. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).